POS-010

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Namo, Stato Ber numbor, and cddress) FOR COURT USE ONLY
L MARK W. BUCHER | SBN: 210474
LAW OFFICE OF MARK W. BUCHER
18002 IRVINE BLVD., SUITE 108

eSTN GA FFP 3-3708 | FAX NO. | e-mAlL ADDRESS Opsonay:

ATTORNEY FOR (Name): Pieintiff.
UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
street Avpress: 1301 CLAY STREET
MAILING ADDRESS:
Crry AND ip cone: OAKLAND, CA $4612
BRANCH NAME: OAKLAND DIVISION
PLAINTIFFIPETITIONER: ISAAC WOLF

DEFENDANT/RESPONDENT: UNIVERSITY PROFESSIONAL & TECHNICAL EMPLOYEES,

COMMUNICATIONS WORKERS OF AMERICAN LOCAL 9119] 4°19-CV-02861-OMR
ETAL. _ —
PROOF OF SERVICE OF SUMMONS Fae ne. SE ATY JUSTICE CENTER

 

 

CASE NUMBER:

 

 

 

 

 

(Separate proof of service is required for each party served.)

1. At the time of service | was at least 18 years of age and not a party to this action.
2, | served copies of:

 

a. [A]. Summons
b. [X! Complaint
c. | Altemative Dispute Resolution (ADR) package
d. |] Civil Case Cover Sheet
e. __} Cross-complaint
ft, LX! other (specify documents): CIVIL COVER SHEET; ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE AND ADR
DEADLINES; STANDING ORDER FOR MAGISTRATE JUDGE DONNA M. RYU
3. a. Party served (specify name of party as shown on documents served):
UNIVERSITY PROFESSIONAL & TECHNICAL EMPLOYEES, COMMUNICATIONS WORKERS OF
AMERICAN LOCAL 9119

b. Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person under
item Sb on whem substituted service was made) (specify name and relationship to the party named in item 3a):

JAMIE MCDOLE - PRESIDENT

4. Address where the party was served: 2865 TELEGRAPH AVE., # STE. 310
BERKELEY, CA 94705

5. | served the party (check proper box)
aU by personal service. | personally delivered the documents listed in Item 2 to the party or person authorized to
recalve service of process for the party (1) on (date): (2) at (time):

b. by substituted service. On (date): 06/06/2019 at (time): 12:25 pm left the documents listed in item 2 with or
in the presence of (name and title or relationship to person indicated in item 3b):
AMY OLEKSIJEW - OPERATIONS ADMINISTRATOR

(1) x] (business) a person at least 18 years of age apparently in charge at the office or usual place of business of the
person to be served. { informed him of her of the general nature of the papers.

(2) oO (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual! place of
abode of the party. | informed him or her of the general nature of the papers.

(3) CI (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office box. | informed him of
her of the general nature of the papers.

(4) (1) | thereafter maited (by first-class, postage prepaid) copies of the documents to the person to be served at the
place where the copies were left (Code Civ. Proc., §415.20). | mailed the documents on

(date): from (city): or [X] a declaration of mailing Is attached.
(5) CJ Iattacha declaration of diligence stating actions taken first to attempt personal service.

 

Form Approved for Mandatory Use Pose 1t2
ie Foe Calaria PROOF OF SERVICE OF SUMMONS oan eros $417.10

POS-010 {Rev. Jenuary 1, 2007} POS010-1/2885576
 

PETITIONER: ISAAC WOLF , CASE NUMBER:

4:19-CV-02881-DMR
RESPONDENT: UNIVERSITY PROFESSIONAL & TECHNICAL EMPLOYEES, COMMUNICATIONS

WORKERS OF AMERICAN LOCAL 9119, ET AL.

 

 

 

 

ce. L] by mail and acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the address
shown in item 4, by first-class mail, postage prepaid,

(1) on (date): (2) from (city):

(3) (_) with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed to
me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)

(4) C to an address outside California with return receipt requested. (Code Civ. Prac., § 415.40.)
dO by other means (specify means of service and authorizing code section):

[_] Additional page describing service is attached.
6. The "Notice to the Person Served" (on the summons) was completed as follows:

as an individual defendant.

a.

b. as the person sued under the fictitious name of (specify):
c as occupant.

d On behalf of (specify):

under the following Code of Civil Procedure section:

[1 416.10 (corporation)

[) 416.20 (defunct corporation)

(.) 416.30 (joint stock company/association)
[-] 416.40 (association or partnership)

[-) 416.50 (public entity)

415.95 (business organization, form unknown)
416.60 (minor)

416.70 (ward or conservatee)

416.90 (authorized person)

415.46 (occupant)

other:

OOOO0O

7. Person who served papers
a. Name: RAUL DELEON C/O Nationwide Legal, LLC (12-234648)
b. Address: 200 W. Santa Ana Blvd., Suite 300 Santa Ana, CA 92701
c. Telephone number: (714) 558-2400
d. The fee for service was: $ 147.20
e. lam:

(1) LJ} not a registered California process server.
(2) exempt from registration under Business and Professions Code section 22350(b).

(3) (XJ registered California process server:

(i) LJ owner employee independent contractor.
(ii) Registration No.: 1202

(iii) County: SANTA CLARA

g. [X] I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
or

9. L) | ama California sheriff or marshal and | certify that the foregoing is true and correct.

Date: 06/07/2019

Nationwide Legal, LLC (12-234648)
200 W. Santa Ana Blvd., Suite 300
Santa Ana, CA 92701

(714) 558-2400
www.nationwideasap.com

ec:
RAUL DELEON > SS SS

(NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL) eas
—

 

ROR ON ieee meer ioe) PROOF OF SERVICE OF SUMMONS Eason seta

POS-010/2855576
 

Attomey or Party wilhout Attomey:
MARK W. BUCHER, SBN: 210474
LAW OFFICE OF MARK W. BUCHER
18002 IRVINE BLVD., SUITE 108
TUSTIN, CA 92780

TELEPHONE No.: (714) 313-3706

Attomey for: Plaintiff

FOR COURT USE ONLY

E-MAIL ADDRESS (Optional):
FAX No. (Optional):

 

Raf No. or File No.:
LIBERTY JUSTICE CENTER

 

 

Insert name of Court, and Judicial District and Branch Court:

UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION

 

Piaintitt: ISAAC WOLF

Defendant: UNIVERSITY PROFESSIONAL & TECHNICAL EMPLOYEES, COMMUNICATIONS
WORKERS OF AMERICAN LOCAL 9119, ET AL.

 

PROOF OF SERVICE
BY MAIL

 

 

HEARING DATE: TIME: DEPT.: GASE NUMBER:
4:19-CV-02881-DMR

 

 

 

 

 

1. lam over the age of 18 and not a party to this action. | am employed in the county where the mailing occured.

2. | served copies of the SUMMONS;COMPLAINT;CIVIL COVER SHEET; ORDER SETTING INITIAL CASE MANAGEMENT
CONFERENCE AND ADR DEADLINES; STANDING ORDER FOR MAGISTRATE JUDGE DONNA M. RYU

3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully prepaid, in the United
States Mail at SANTA ANA, California, addressed as follows:

a. Date of Mailing:
b. Place of Mailing:
c. Addressed as follows:

June 6, 2019

SANTA ANA, California

UNIVERSITY PROFESSIONAL & TECHNICAL EMPLOYEES, COMMUNICATIONS
WORKERS OF AMERICAN LOCAL 9119

ATTENTION: JAMIE MCDOLE - PRESIDENT

2855 TELEGRAPH AVE. STE. 310
BERKELEY, CA 94705

| am readily familiar with the firm's practice for collection and processing of documents for mailing. Under that practice, it
would be deposited within the United States Postal Service, on that same day, with postage thereon fully prepaid at SANTA
ANA, California in the ordinary course of business.

Fee for Service: $ 147.20

anonyin Nationwide Legal, LLC (12-234648)
at 200 W. Santa Ana Bivd., Suite 300

Santa Ana, CA 92701
(714) 558-2400
www.nationwideasap.com

| declare under penalty of perjury under the laws of the
The State of California that the foregoing information
contained in the return of service and statement of

service fees is true and correct and that this declaration
was executed YY une 7, 2019.

sana A be Nee.

SHERI NADARI

 

PROOF OF SERVICE BY MAIL

Order: 2855576/mailproof
